Title: Edmund Randolph to Virginia Delegates, 4 April 1787
From: Randolph, Edmund
To: Virginia Delegates


Gentlemen
Richmond April 4. 1787.
There is every reason to believe, that Genl. Washington will be present at the convention in May. Indeed he says, that the want of health alone shall prevent him. I trust that the rheumatism, with which he is afflicted severely, will be speedily baffled.
The Cherokees have begun to be troublesome in our country; and may become more so, in their expected passage thro’ Russell county, in the course of the spring. We have been obliged to direct some soothing steps to be taken on the part of Virginia, all of which (as you will perceive by the next mail) may not be consentaneous to the letter, but certainly is, to the spirit of the confederation, from the urgency of the danger. If we have trangressed it, we request you to excuse us to congress. But it is really grievous, that the continental agent for Indian affairs will not correspond with us, who are so deeply interested in the grand movement of the Cherokees.
Colo. R. H. Lee declines his appointment as a deputy to Phila, intending to rejoin congress as soon as possible, after May. A successor is not nominated, and it may be doubtful, whether the vacancy will be supplied, as the rest of those named will probably be at Phila.
Designing men have frequently circulated reports of the progress of law being stopped in some of the courts by malcontents. Perhaps they may have reached your ears. I [further?] am confident after every inquiry from intelligent persons, whom I have accidentally met here, that such a measure ha[s] never been submitted to, or even openly requested. I have the honor gentlemen to be with great esteem & respect yr. mo. ob. serv.
Edm: Randolph
